247 F.2d 240
In re William Adolph LEMPIA, Petitioner.
Misc. No. 551.
United States Court of Appeals Ninth Circuit.
September 27, 1956.

William Adolph Lempia, petitioner, in pro. per.
No appearance for the State.
Before HEALY, POPE and CHAMBERS, Circuit Judges.
PER CURIAM.


1
The above named petitioner has filed here what he describes as a "Motion to Stay Proceedings in the State Court". The motion refers to a case — "People of the State of California v. Lempia", said to be set for hearing on August 28, 1956 in the District Court of Appeal, Second Appellate District, Division One. No other information is given with respect to the character of the proceedings sought to be stayed nor any reasons stated why they should be stayed, nor any suggestion made as to what power this court might have to stay them.


2
On July 23, 1956, a division of this court declined to entertain the petitioner's attempted appeal from an order of the District Court for the Northern District of California, Northern Division. The Clerk of this court has certified the record of the proceedings leading up to that order to the United States Supreme Court at the request of petitioner who represents that he is seeking a writ of certiorari to review this court's order refusing to entertain the attempted appeal.


3
As there is nothing before this court, we are without jurisdiction to entertain or consider any application on behalf of the petitioner, whether to stay said court proceedings or for any other purpose.


4
The application for a stay is dismissed.